Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Natalya Shvets,
(O11. File No. 3-06-40317-9),

Petitioner,
v.
The Inspector General.
Docket No. C-15-719
Decision No. CR4119
Date: August 12, 2015
DECISION
Petitioner, Natalya Shvets, is excluded from participating in Medicare, Medicaid, and all
federal health care programs pursuant to section 1128(a)(1) of the Social Security Act
(Act) (42 U.S.C. § 1320a-7(a)(1)), effective December 18, 2014. Petitioner must be
excluded for a minimum period of five years. Act § 1128(c)(3)(B) (42 U.S.C. § 1320a-
7(c)(3)(B)). An additional exclusion of three years, for a total period of exclusion of

eight years,' is not unreasonable based upon the three aggravating factors established in
this case and the absence of any mitigating factors.

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after
the period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion.
I. Background

The Inspector General of the Department of Health and Human Services (1.G.) notified
Petitioner by letter dated November 28, 2014, that she was being excluded from
participation in Medicare, Medicaid, and all federal health care programs for a minimum
period of eight years. The I.G. advised Petitioner that she was being excluded pursuant to
section 1128(a)(1) of the Act based on her conviction in the United States District Court
for the Eastern District of Pennsylvania (District Court), of a criminal offense related to
the delivery of an item or service under the Medicare or a state health care program. The
1G. considered three aggravating factors when deciding to extend the five-year minimum
mandatory period of exclusion to eight years. 1.G. Exhibit (Ex.) 1.

Petitioner timely requested a hearing by letter dated December 2, 2014, which the Civil
Remedies Division received on December 9, 2014. The case was assigned to me on
January 9, 2015, for hearing and decision. On February 2, 2015, I convened a prehearing
telephone conference, the substance of which is memorialized in my Prehearing Order
dated February 3, 2015 (Prehearing Order). On April 3, 2015, the I.G. filed a motion for
summary judgment, a brief in support of summary judgment (I.G. Br.), and I.G. Exs. 1
through 4. Petitioner filed a brief in opposition (P. Br.) and P. Exs. | and 2.’ The LG.
filed a reply brief (I.G. Reply) on June 17, 2015. Neither party objected to the offered
exhibits and I admit I.G. Exs. | through 4 and P. Exs. | and 2 as evidence.

> Petitioner’s brief and exhibits were uploaded to the Departmental Appeals Board
Electronic Filing System (DAB E-File) as Item #10. The exhibits were unnumbered and
not correctly marked as required by the Prehearing Order. The exhibits were not returned
to Petitioner for correction because it would have been impractical for Petitioner to
resubmit them within the timeframe I established for the potential resolution of this case.
I treat the criminal docket record (Item #10 pages 3-15) from the District Court as if
marked P. Ex. 1, pages 1-13. I treat the Notice of Appeal of Petitioner’s criminal
conviction as marked as P. Ex. 2 (Item #10 page 16). A more readable copy of
Petitioner’s brief is found in DAB E-File Item #11.
II. Discussion
A. Applicable Law

Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) establishes Petitioner’s rights to a
hearing by an Administrative Law Judge (ALJ) and judicial review of the final action of
the Secretary of Health and Human Services (the Secretary).

Pursuant to section 1128(a)(1) of the Act, the Secretary must exclude from participation
in any federal health care program any individual convicted under federal or state law of
a criminal offense related to the delivery of an item or service under Medicare or a state
health care program. The Secretary has promulgated regulations implementing these
provisions of the Act. 42 C.F.R. § 1001 101(a)2

Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) of the Act will be for a period of not less than five years. 42 C.F.R.

§ 1001.102(a). The Secretary has published regulations that establish aggravating factors
the I.G. may consider to extend the period of exclusion beyond the minimum five-year
period, as well as mitigating factors that may be considered only if the I.G. proposes to
impose an exclusion greater than five years. 42 C.F.R. § 1001.102(b), (c).

The standard of proof is a preponderance of the evidence, and an individual subject to an
exclusion may not collaterally attack the conviction that provides the basis of the
exclusion. 42 C.F.R. § 1001.2007(c), (d). Petitioner bears the burden of proof and the
burden of persuasion on any affirmative defenses or mitigating factors, and the I.G. bears
the burden on all other issues. 42 C.F.R. § 1005.15(b).

B. Issues
The Secretary has by regulation limited my scope of review to two issues:

Whether there is a basis for the imposition of the exclusion; and

Whether the length of the exclusion is unreasonable.

42 CFR. § 1001.2007(a)(1).

> References are to the 2013 revision of the Code of Federal Regulations (C.F.R.), unless
otherwise indicated.
C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing was timely, and I have jurisdiction.
2. Summary judgment is appropriate in this case.

Petitioner’s request for hearing was timely filed and preserved Petitioner’s right to review
of justiciable issues. I have jurisdiction.

Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The Secretary has provided by
regulation that a sanctioned party has the right to hearing before an ALJ and both the
sanctioned party and the I.G. have a right to participate in the hearing. 42 C.F.R.

§§ 1005.2, 1005.3. Either or both parties may choose to waive appearance at an oral
hearing and to submit only documentary evidence and written argument for my
consideration. 42 C.F.R. § 1005.6(b)(5). An ALJ may also resolve a case, in whole or in
part, by summary judgment. 42 C.F.R. § 1005.4(b)(12). Summary judgment is
appropriate and no hearing is required where either: there are no genuine disputes of
material fact and the only questions that must be decided involve application of law to the
undisputed facts; or the moving party prevails as a matter of law even if all disputed facts
are resolved in favor of the party against whom the motion is made. A party opposing
summary judgment must allege facts which, if true, would refute the facts relied upon by
the moving party. See, e.g., Fed. R. Civ. P. 56(c); Garden City Med. Clinic, DAB No.
1763 (2001); Everett Rehab. & Med. Ctr., DAB No. 1628, at 3 (1997) (holding in-person
hearing is required where the non-movant shows there are material facts in dispute that
require testimony); Thelma Walley, DAB No. 1367 (1992); see also New Millennium
CMHC, Inc., DAB CR672 (2000); New Life Plus Ctr. CMHC, DAB CR700 (2000).

Summary judgment is appropriate in this case. There are no genuine issues of material
fact in dispute. I may resolve the case by applying the law to the undisputed facts.

3. Petitioner’s exclusion is required by section 1128(a)(1) of the Act.
The Act provides:

(a) MANDATORY EXCLUSION. — The Secretary shall

exclude the following individuals and entities from

participation in any Federal health care program (as defined
in section 1128B(f)):
(1) Conviction of program-related crimes. — Any
individual or entity that has been convicted of a
criminal offense related to the delivery of an item or
service under title XVIII or under any State health care
program.

Act § 1128(a)(1). Section 1128(a)(1) requires the Secretary to exclude from participation
in Medicare, Medicaid, and all federal health care programs any individual: (1)
convicted of a criminal offense; (2) where the offense is related to the delivery of an item
or service; and (3) the delivery of the item or service was under Medicare or a state health
care program.

Petitioner does not dispute that on March 21, 2012, she was indicted on one count of
conspiracy to commit health care fraud in violation of 18 U.S.C. § 1349, and seven
counts of health care fraud and aiding and abetting health care fraud in violation of 18
U.S.C. §§ 2 and 1347. Petitioner, a registered nurse, was charged with knowingly and
willfully executing a scheme and artifice to defraud Medicare and to obtain by false and
fraudulent pretenses, representations, and promises, money and property from the
Medicare program in connection with the delivery of and payment for health care
benefits, items and services during the period January 2005 to December 2008.4 1G. Ex.
2. Petitioner also does not dispute that she was convicted by a jury of one count of
conspiracy to commit health care fraud and seven counts of health care fraud and aiding
and abetting health care fraud as alleged in the indictment. Judgment was entered against
her on August 5, 2014. I.G. Ex. 3 at 1; 4. Petitioner was sentenced to 15 months on each
count with the sentences to run concurrently; three years of supervised release on each
count to run concurrently; and to pay restitution of $253,196. I.G. Ex. 4 at 3-7.

Petitioner argues that she “was a victim of miscarriage of justice” because the
“accusations against [her] were untrue and all the evidence against [her] were
unsubstantial.” P. Br. at 1. Petitioner argues that she did not submit a bill to Medicare
and she did not alter any charts. She avers that she was wrongfully accused. P. Br. at 1.
She states that the “DA and ADA [were] terminated from her case” and that “there is a
person from Department of Justice on [her] case.” P. Br. at 2. I may not consider
Petitioner’s arguments as a matter of law because they are collateral attacks on her
underlying conviction. Petitioner may not collaterally attack her conviction before me;

* It is alleged in the indictment that Petitioner falsely documented that hospice patients
received a more costly level of service than they actually received, and Petitioner’s
employer submitted claims to Medicare for reimbursement for the higher level of service
based on Petitioner’s documentation. I.G. Ex. 2 at 6.
and I cannot consider such attacks because I have no jurisdiction to review her
conviction. 42 C.F.R. § 1001.2007(d).

Petitioner states that she is appealing her conviction. P. Br. at 2; P. Ex.2. A pending
appeal is not a basis to stay or overturn the I.G.’s exclusion, however. An individual
against whom a Federal court has entered a judgment of conviction is considered
“convicted” for purposes of the Act “regardless of whether there is an appeal pending.”
Act § 1128(i)(1). If Petitioner succeeds in her appeal and the United States Court of
Appeals for the Third Circuit orders her conviction completely reversed or vacated, the
IG. is required to remove her exclusion retroactive to its effective date. 42 C.F.R.

§ 1001.3005(a)(1).

It is not disputed that the District Court entered a judgment of conviction against
Petitioner. Therefore, Petitioner was convicted within the meaning of the Act. Act

§ 1128(@)(1). Further, Petitioner was convicted of submitting false claims to the
Medicare or Medicaid programs and there is clearly a nexus between the crime of which
she was convicted and the delivery of a health care item or service pursuant to section
1128(a)(1) of the Act. Petitioner does not deny that her crimes were program-related
crimes and involved the delivery of a health care item or service. Accordingly, all three
elements of section 1128(a)(1) of the Act are met and there is a basis for Petitioner’s
exclusion.

4. Pursuant to section 1128(c)(3)(b) of the Act, the minimum period of
exclusion under section 1128(a) is five years.

5. Three aggravating factors justify extending the minimum period of
exclusion to eight years.

Ihave concluded that a basis exists to exclude Petitioner pursuant to section 1128(a)(1) of
the Act. Therefore, the I.G. must exclude Petitioner for a minimum period of five years.
Act § 1128(c)(3)(B). The I.G. has no discretion to impose a lesser period, and I may not
reduce the period of exclusion below five years. The remaining issue is whether it is
unreasonable for the I.G. to extend Petitioner’s period of exclusion by an additional three
years.

My determination of whether the exclusionary period in this case is unreasonable turns
on whether: (1) the I.G. has proven that there are aggravating factors; (2) Petitioner has
proven that there are mitigating factors the I.G. failed to consider or that the I.G.
considered an aggravating factor that does not exist; and (3) the period of exclusion is
within a reasonable range.

Petitioner does not dispute or challenge the presence of the three aggravating factors the
1G. relies on to support the three additional years of exclusion it seeks to impose upon
Petitioner, except to the extent she alleges that the criminal case against her was
unfounded and is subject to being reversed on appeal. P. Br. at 1. The aggravating
factors authorized by 42 C.F.R. § 1001.102(b) that are present in this case are:

e Petitioner committed acts that resulted in her conviction that caused a financial
loss to a government program of $5,000 or more. 42 C.F.R. § 1001.102(b)(1).
Petitioner does not dispute that the District Court ordered her to pay $253,196 in
restitution to the Medicare program, which is strong and unrebutted evidence that
the loss to Medicare was far more than $5,000. I.G. Ex. 4 at 6.

e Petitioner committed acts that resulted in her conviction over a period of more
than one year. 42 C.F.R. § 1001.102(b)(2). Petitioner was indicted for and
convicted of one count of conspiracy to commit health care fraud from “about
January 2005 through in or about December 2008.” I.G. Ex. 2 at 5; 1.G. Ex. 4 at 1.
Petitioner was also indicted for and convicted of committing seven counts of
aiding and abetting health care fraud that occurred between April 2007 and August
2008. 1.G. Ex. 2 at 15-17; I.G. Ex. 4 at 1-2. Therefore, Petitioner was convicted
of offenses that occurred over a period of more than one year.

e The District Court imposed a sentence of incarceration on Petitioner. 42 C.F.R.
§ 1001.102(b)(5). It is not disputed that the District Court sentenced Petitioner to
15 months of incarceration on each count of the conviction, to run concurrently.
IG. Ex. 4 at 3.

I conclude that there is no genuine dispute as to the existence of three aggravating factors
that permit the I.G. to extend Petitioner’s exclusion by three years beyond the five-year
minimum mandatory period, for a total minimum period of exclusion of eight years.

6. There is no genuine dispute of material fact as to the existence any
mitigating factor.

7. Exclusion for eight years is not unreasonable.

Petitioner does not allege and there is no evidence of any mitigating factors that the I.G.
failed to consider under 42 C.F.R. § 1001.102(c) that would cause me to reassess
Petitioner’s exclusion and impose a shorter period of exclusion. If the I.G. imposes a
period of exclusion beyond the five-year minimum mandatory period based on the
presence of aggravating factors, there are only three mitigating factors established by 42
C.F.R. § 1001.102(c) that I may consider to reduce the extended period of exclusion: (1)
whether the individual was convicted of three or fewer misdemeanor offenses coupled
with a financial loss of less than $1,500; (2) whether the individual was suffering from a
mental, emotional, or physical condition at the time of the offense that reduced his or her
culpability; or (3) whether the individual cooperated with federal or state officials
resulting in others being convicted or excluded, additional cases investigated or the
imposition against anyone of civil money penalties or assessments. 42 C.F.R.
§ 1001.102(c)(1)-(3).

Beyond challenging her convictions, Petitioner makes several arguments that may be
viewed as suggesting that she considers an eight-year exclusion unreasonable. Petitioner
asserts that she never submitted “a single bill to Medicare nor alter a single chart.” P. Br.
at 1. She states that neither her patients nor their family members ever complained about
her care. Finally, she argues that the District Court unfairly “overruled” a memorandum
in support of her motion for Judgment of Acquittal and also issued faulty jury
instructions. P. Br. at 1-2. None of these arguments relate to mitigating factors that I
may consider under the regulations.

The District Court recommended as part of the sentencing that Petitioner “be afforded the
opportunity to participate in a mental health treatment program while incarcerated.” I.G.
Ex. 4 at 3. This evidence does not show that there is a genuine dispute as to whether or
not the District Court determined that Petitioner had a mental or emotional condition
before or during her commission of the offenses of which she was convicted, that reduced
her culpability. Petitioner does not argue that the evidence, if considered in a light most
favorable to her, shows the existence of the mitigating factor authorized by 42 C.F.R.

§ 1001.102(c)(2).

I conclude that Petitioner has failed to raise any genuine dispute of material fact related to
the existence of any mitigating factor I am authorized to consider under the regulations.
Appellate panels of the Departmental Appeals Board (the Board) have made clear that the
role of the ALJ in cases such as this is to conduct a de novo review of the facts related to
the basis for the exclusion and the existence of aggravating and mitigating factors
identified at 42 C.F.R. § 1001.102 and to determine whether the period of exclusion
imposed by the I.G. falls within a reasonable range. Juan De Leon, Jr., DAB No. 2533 at
4-5 (2013); Craig Richard Wilder, M.D., DAB No. 2416 at 8 (2011); Joann Fletcher
Cash, DAB No. 1725 at 10,n.9 (2000). The applicable regulation specifies that the ALJ
must determine whether the length of exclusion imposed is “unreasonable.” 42 C.F.R.

§ 1001.2007(a)(1)(ii). The Board has explained that, in determining whether a period of
exclusion is “unreasonable,” the ALJ is to consider whether such period falls “within a
reasonable range.” Cash, DAB No. 1725 at 10, n.9. The Board cautions that whether the
ALJ thinks the period of exclusion too long or too short is not the issue. The ALJ may not
substitute his or her judgment for that of the I.G. and may only change the period of
exclusion in limited circumstances.

I conclude that there is a basis for the I.G. to exclude Petitioner and there is no dispute as
to the existence of the three aggravating factors that the I.G. relied on to impose an eight-
year exclusion. There is no genuine dispute as to the existence of any authorized
mitigating factors that would support a reduction of the period of Petitioner’s exclusion.
No basis exists for me to reassess the period of exclusion. I conclude that a period of
exclusion of eight years is in a reasonable range and not unreasonable considering the
three aggravating factors present.

III. Conclusion

For the foregoing reason, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs for a minimum of eight years, effective
December 18, 2014.

/s/
Keith W. Sickendick
Administrative Law Judge
